DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 5/25/22.  Claims 1-2, 6-9, 13, 17, and 19 were amended; claim 22 was previously withdrawn without traverse in the reply filed 1/24/22.  Claims 1-22 are presently pending and claims 1-21 are presented for examination.

Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 5/25/22, with respect to the rejections of claims 1-5, 7-16, 18, and 20-21 on the grounds of non-statutory double patenting have been fully considered and are persuasive.  The rejections of claims 1-5, 7-16, 18, and 20-21 on the grounds of non-statutory double patenting have been withdrawn. 
Applicant’s arguments, see page 6 of Remarks, filed 5/25/22, with respect to the rejections of claims 7-8 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 7-8 under 35 U.S.C. 112(b) have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 5/25/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,787,761 to Czarnecki et al. has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 22 directed to Species II non-elected without traverse.  Accordingly, claim 22 has been cancelled (see Examiner’s Amendment below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	“
	Claim 22.	(Cancelled)
”

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-11,
The terminal disclaimer filed 5/25/22 has been reviewed and is accepted; therefore the previous rejections on the grounds of non-statutory double patenting have been withdrawn.  The closest prior art references Kim (US Pub. 2015/0211163) and Rosinski (US Pat. 3,648,486) fail to discloses the configuration of claim 1 having a socket that is provided with a cover being moveable between a closed position covering the socket and an open position allowing access to the socket.  Secondary reference Hettinger (US Pub. 2009/0293203) teaches a first clothes mover (150) that is a low profile impeller having a cover (196) that is selectively moveable between a closed position and an open position to allow access to a socket at its axis [Fig. 3A-3B; ¶0033], however the cover (196) of Hettinger is not biased into the closed position such that pressing the clothes mover into the socket to connect the first and second connectors overcomes the bias and moves the cover into the open position.  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the specifically claimed socket/cover configuration of claim 1 wherein the cover is moveable between a closed position covering the socket and an open position allowing access to the socket, wherein the cover is biased into the closed position such that pressing the clothes mover into the socket to connect the first and second connectors overcomes the bias and moves the cover into the open position.  For at least the above reasons, independent claim 1 (and therefore dependent claims 2-11) are in condition for allowance.
Regarding claims 12-21,
The terminal disclaimer filed 5/25/22 has been reviewed and is accepted; therefore the previous rejections on the grounds of non-statutory double patenting have been withdrawn.  The closest prior art references Kim (US Pub. 2015/0211163) and Rosinski (US Pat. 3,648,486) fail to discloses the configuration of claim 12 having a socket that is provided with a cover being moveable between a closed position covering the socket and an open position allowing access to the socket.  Secondary reference Hettinger (US Pub. 2009/0293203) teaches a first clothes mover (150) that is a low profile impeller having a cover (196) that is selectively moveable between a closed position and an open position to allow access to a socket at its axis [Fig. 3A-3B; ¶0033], however the cover (196) of Hettinger is not biased into the closed position such that pressing the clothes mover into the socket for connecting the first and second connectors overcomes the bias and moves the cover into the open position.  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all features of the specifically claimed socket/cover configuration of claim 12 wherein the cover is moveable between a closed position covering the socket and an open position allowing access to the socket, wherein the cover is biased into the closed position such that pressing the clothes mover into the socket for connecting the first and second connectors overcomes the bias and moves the cover into the open position.  For at least the above reasons, independent claim 12 (and therefore dependent claims 13-21) are in condition for allowance.
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, in particular:
US 3,648,486 to Rosinski et al.
US 4,170,882 to Brenner
US 2004/0016267 to Clark et al.
US 5,784,902 to Pinkowski et al.
US 5,611,221 to Tremel
US 4,920,770 to Dooley et al.
US 2015/0184326 to Seo et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711